Citation Nr: 1314681	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  12-22 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for hearing loss, right ear.

2.  Entitlement to service connection for hearing loss, left ear. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel





INTRODUCTION

The Veteran had active service in the Army from March 1972 to March 1974.

The matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in New York, New York.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his hearing loss is due to in-service noise exposure.  Further development of the evidence is necessary prior to an adjudication of the claim. 

In his February 2011 claim, the Veteran reported that his hearing loss started while he was enlisted in the Army.  The Veteran also reported that he was a wheel vehicle and track vehicle mechanic and that he was exposed to engine noise and cannon fire.  In his May 2012 Notice of Disagreement the Veteran also stated that he served with a tank unit and was further exposed to acoustic trauma while the tanks were conducting field training and firing their canons.  

The Veteran was afforded a VA audiological exam in April 2011.  The Veteran's claim file was not available for review.  The Veteran reported that during training in Germany he drove soldiers to the shooting range and had to stay through training and sometimes work the targets.  The examination report shows a left ear hearing loss disability for VA compensation purposes, however, the examiner concluded that the Veteran's hearing loss was not related to service.  The examiner based her opinion on the fact that the Veteran denied firing rifles in service, but had a history of hunting.  

In an email dated in June 2012 the examiner supplemented her April 2011 opinion by stating that the Veteran's asymmetrical hearing loss was explained by the fact that the left ear is more exposed than the right ear for shooters resting the rifle on their right shoulder (the April 2011 exam shows that the Veteran was a right-handed shooter).  In another June 2012 email, the examiner indicated that based on the paper history, that the RO could see, and the Veteran's in-person presentation with her, recreational noise exposure appeared to be the greatest contributor for the Veteran's noised induced hearing loss.

In an August 2012 Appeal, VA-Form 9, the Veteran clarified that he only hunted a few times before service.  Additionally, the Veteran contends that the VA examiner erroneously stated that the Veteran denied firing rifles in service.  

The Board finds that the VA examiner's opinion and rationale were based on inaccurate facts, specifically that the Veteran did not fire a rifle while in service.  As stated above, the claims file was not available for the VA examiner.  The Veteran's DD-214 shows that the Veteran received a Marksman Qualification Badge with Grenade Bar and a Sharpshooter Qualification Badge with Rifle Bar, both indicative of firing a weapon.  Additionally, the examiner appears not to have considered the Veteran's MOS or the Veteran's assertion of his in-service duties.  Accordingly, the Board finds that the April 2011 opinion is inadequate.  When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Given the examiner's June 2012 supplemental opinions, it is possible that an accurate presentation of the Veteran's service history and recreational noise exposure due to hunting may significantly impact the examiner's opinion.  Additionally, due to the length of time that has passed since the Veteran's last audiological evaluation a new examination may also reveal hearing loss in the right ear. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his hearing loss disability that are not already of record.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file. 
The RO must make at least two requests to any custodian of private records in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records.  Any negative response should be in writing and associated with the claims file.

2. Notify the Veteran that he may submit lay statements of the nature, onset and continuity of his hearing loss from himself as well as from other individuals who have first-hand knowledge of such symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

3. After associating all outstanding records with the claims folder, schedule the Veteran for an appropriate examination to determine the nature and etiology of his hearing loss disability.  The claims folder must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  The examiner is asked to provide an opinion as to whether it is least as likely as not (at least a 50-50 probability) that the Veteran's current hearing loss disability had its onset in service or is otherwise related to active military service, including to noise exposure in service.

In offering an impression, the examiner should consider and discuss the Veteran's MOS and his Sharpshooter Qualification Badge with Rifle Bar and Marksman Qualification Badge with Grenade Bar.  The examiner also must specifically acknowledge and discuss the competent lay evidence regarding in-service noise exposure, particularly the Veteran's assertions that he was exposed to engine noise, cannon fire, and gun fire at shooting ranges.  

The examiner should also consider and discuss the Veteran's pre-service and post-service recreational and occupational noise exposure.  

A fully articulated medical rationale for all opinions expressed must be set forth in the examination report.  If the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge. 

4. Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


